25 A.3d 219 (2011)
421 Md. 92
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Melissa D. GRAY, Respondent.
Misc. Docket AG Nos. 39, Sept. Term, 2010, 3, Sept. Term, 2011.
Court of Appeals of Maryland.
July 19, 2011.

ORDER
This matter came before the Court on the Amended Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Melissa D. Gray, Respondent. The Court having considered the Petition, it is this 19th day of July, 2011
ORDERED, by the Court of Appeals of Maryland that the Respondent, Melissa D. Gray, be, and she is hereby reprimanded for her violation of Rules 1.3, 1.4, and 8.1(b) of the Maryland Rules of Professional Conduct.